Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/3/22 has been entered and fully considered. Claims 1-20 stand pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 11, the claims is indefinite because there are two “second exit garage door at a second end of the enclosed parking area” recited in the claim, which create confusion as there is no proper antecedent basis provided.  Further, in line 8, it appears it should be -the first enclosed parking area- instead of “the enclosed parking area”. 
With regard to claims 7 and 15, the limitation “the first exit garage door” lacks proper antecedent basis.
With regard to claim 8, Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Functional Language Limitations
The Examiner notes that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, and/or, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus meeting all the structural limitations of the claim. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Kinslow et al. US D482,455 S (hereinafter ‘Kinslow’). 
In regard to claims 1, Belanger teaches a system comprising: 
	a garage (14) including a covered and enclosed parking area (space between entrance 16 and exit 18), an entry garage door at a first end (16) of the enclosed parking area and an exit garage door at a second end (18) of the enclosed parking area (note that although not explicitly disclosed, it would have been obvious to provide doors at the entry and exit points so as to secure the place and keep all the equipment safe);
	a room (see several rooms disclosed in figure 1 -per MPEP 2114 a “veterinary exam room” is a functional limitation, therefore any room can be used and adapted as an exam room because an animal can be examined in any room for rejection purposes, the examiner interprets the largest room shown in fig. 1 to be the claimed room -see where numeral 28 is printed) connected to the enclosed parking area (see fig. 1 showing entry doors to the rooms), wherein a common roof covers the enclosed parking area, the entry garage door, the exit garage door and the room (although not explicitly disclosed by Belanger, one of ordinary skill in the art would have found it obvious to provide a roof covering all the facility shown in fig. 1 so as to protect all the equipment, users, workers and office space). 
	Although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide an entry driveway leading to the entry garage door and an exit driveway leading away from the exit garage door so as to provide a passage for the vehicles to drive on when coming in and out of the facility. 
	Belanger does not teach a second garage including second parking area, entry and exit doors as claimed wherein the room is connected to the second enclosed parking area and located between the first and second parking areas.
	Kinslow teaches a facility comprising first and second enclosed and covered garage areas having a common area therebetween and covered by a common roof (see all figures). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a second garage parking area to the facility of Belanger, as taught by Kinslow (so that the rooms/office are between the two garage parking areas as Kinslow teaches) because this allows for taking on more costumers in less time thus increasing profits.  Note that it would have been obvious to make the office or rooms space in the middle connected with the second space in the same manner they are connected to the first space so that it can be accessed from either side such that a person can move directly from the rooms to the enclosed parking areas without needing to walk outside or through another room. 
In regard to claim 2, the combination of Belanger/Kinslow teaches the claimed invention wherein a door (see fig. 1 showing a door communicating the garage space with the largest one of the rooms -see where numeral 28 is printed) is located between the enclosed parking area and the room, such that when the door is in a closed position a first face of the door is located in the garage and an opposing second face of the door is in the room (see fig. 1).
In regard to claim 3, the combination of Belanger/Kinslow teaches the claimed invention further comprising a common wall located between the garage and the room, wherein the door is located within the common wall (See fig. 1).
In regard to claim 4, the combination of Belanger/Kinslow does not explicitly teach a window in the common wall, however, providing windows is notoriously well known I the art therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a window in the common wall as a matter of design choice and to allow visibility between the room and the washing area.
In regard to claims 6 and 8, the combination of Belanger/Kinslow teaches a second room (see fig. 1 showing several rooms) connected to the enclosed area and being covered by the common roof. Note that there are several rooms connected to the washing area and all covered by the same roof per rejection of claim 1 above. 
In regard to claims 9, 19, the combination of Belanger/Kinslow teaches the second room is not directly connected to the first enclosed parking area (see fig. 1). Although they are connected (via a wall) they are not directly connected and a person moving from the first area to the room must transit another room or go outside. 
In regard to claim 10, the combination of Belanger/Kinslow teaches a waiting room covered by the common roof (see other rooms shown in fig. 1). See MPEP 2114, the structure being claimed is another room. Any of the rooms of Belanger are fully capable of meeting the function of “waiting room”. 
Allowable Subject Matter
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggests a system for delivering treatment to non-human small animals comprising first and second covered and enclosed parking areas having first and second entry and exit doors respectively; a veterinarian room connected to and between the two parking areas; a common roof covering the parking areas and the veterinarian room; and there being veterinary equipment to medically treat a non-human small animal in the veterinary room as recited within the context of the claim.
The examiner notes that as disclosed by applicant on page 8 of the specification, “veterinary equipment” is hereby given patentable weight and interpreted as the equipment used to provide various treatments such as routine medical care, vaccine applications, diagnosing and treatment of ear infections, provision of medications such as heartworm and flea/tick, etc. since that the preamble of the claim recites a system for delivering medical treatment and the body of the claim depends on it for completeness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAOLA AGUDELO/Primary Examiner, Art Unit 3633